Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 January 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Nantes Jan. 18. 1777
I have written the inclosed because I feel myself very uneasy least I should be liable to the charge of double dealing but if you do not think a longer silence will be construed to my disadvantage, I confess it appears best that the Letter should not go. You know my only motives, and can best judge of the probability of my return or stay, I therefore beg the favour of you to send it to the post or not as you shall think best. I am your dutifull and affectionate Kinsman
J Williams Junr
 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob / a / Paris
Notation: J. Williams 18 Jan 77.
